ature0Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.   
Response to Amendment
3.	Applicant’s amendments filed 01/20/2022 to the claims are accepted. In this amendment, claims 1 and 6-8 have been amended. 
Response to Argument
4.	 Applicant’s arguments filed on 01/20/2022 regarding the prior art rejection have been fully considered. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Yeh discloses the new feature as demonstrated more fully below.
	Applicant’s arguments in pages 12-13, that Yeh does not disclose the limitation "the processing device further calculates the winding-related parameters on the basis of the rising transition and the decided stator temperature characteristic model to decide the winding temperature characteristic model, wherein... the winding temperature characteristic model is decided based on the decided stator temperature characteristic model' of claim 1, However, the applicant disagrees with this assertion. In col 6, lines 19-39 and col 7 line 62 to col 8 line 39, Yeh describes the
However, in column 4, lines 56-64 of the citation Yeh, it recites "The estimated phase temperatures (TaH, TbH, TcH) from the high speed temperature estimation module 174 and the estimated phase temperatures (TaL, TbL, TcL) from the low speed temperature estimation module 176 are provided to the transition module 180. Depending on the rotor speed (ωr), the transition module 180 provides one set of the estimated phase temperatures (Ta, Tb, Tc) to temperature dependent torque command derater block 172." That is to say, the output (TaL, TbL, TcL) of the low speed temperature estimation module 176 are provided to the transition module 180 to determine the appropriate temperature estimates (Ta, Tb, Tc) (also see column 9, lines 30-32), but not to the high speed temperature estimation module 174 to decide "the winding temperature characteristic model" of claim 1.


The Examiner respectfully disagrees. Yeh also discloses in column 4, lines 56-64 that “depending on the rotor speed, the transition module 180 provides one set of the estimated phase temperature (Ta, Tb, Tc) to temperature dependent torque command derater block 172.” Further in lines 64-67, Yeh explains on how depending on the rotor speed, such as high speeds correspond to rotor speed > 75 rpm and vice versa for low rotor speeds < 75 rpm. Furthermore, Yeh discloses in figure 6, steps 618-620, if the rotor speeds < 75 rpm (as a threshold), then the stator winding temperatures are set equal to the estimated low speed stator temperatures. If the rotor speeds >= 75 rpm set stator temperature = high speed estimations, see steps 624-632. Regardless the stator temperatures are set to low or high based on the rotor speeds’ threshold, the torque command is derated to prevent overheat of stator winding(s) as discloses in step 22, see column 10 lines 1-34.
 In addition, Yeh discloses in col 10 lines 35-43 that “the estimation systems and methods accurately estimate stator winding temperatures over low speed and high speeds, e.g. estimate the high speed stator winding temperatures as a function of motor speed and coolant flow rates for a more accurate estimation either high/low speed temperature estimation module 174 to decide the winding temperature characteristic model.” 
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claims 1 and 6-7, “the processing device calculates the stator-related parameters on the basis of the falling transition to decide the stator temperature characteristic model, and 
the processing device further calculates (a) the winding-related parameters on the basis of the rising transition and (b) the decided stator temperature characteristic model to decide the winding temperature characteristic model, wherein ….. 
(c) the winding temperature characteristic model is decided based on the decided stator temperature characteristic model” is indefinite. It is unclear whether (a) and (b) OR only (b) as recited in (c) above?
The recitation in claim 8, “the processing device calculates the winding-related parameters on the basis of the rising transition and the known stator temperature characteristic model, and the processing device decides the winding temperature characteristic model, wherein ….. the winding temperature characteristic model is decided based on the decided stator temperature characteristic model” lacks explicit antecedent basis and is indefinite. The was no deciding “stator temperature characteristic model” prior for the winding temperature characteristic model to be decided based on decided stator temperature characteristic model”. 
Further, it is unclear whether Applicant means “the decided stator temperature characteristic model” is the known stator temperature characteristic model”?
Dependent claims 2-5 and 9-11 are also rejected for the same reason as their respective parent claim.
AIA  Statement - 35 USC § 102 & 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.



9.	Claims 1-3, and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Yeh et al, hereinafter Yeh ( US patent 8,421,391 – of record ) in view of Gao et al, hereinafter Gao (US patent 7,570,074 – of record). 
As per Claims 1 and 6-7, Yeh teaches a processing device, a method, and a CRM that decides a calculation model ( col 11 lines 24-28 ), wherein an electronic thermal of a motor includes the calculation model ( Fig 1, temperature estimation controller 170 as “a calculation model”, col 4 lines 13-14 ), the motor has a stator around which a winding is wound and a rotor ( abstract lines 1-3 ), the calculation model is configured to estimate a temperature of the winding ( Fig 1, temperature estimation controller 170 includes 174 which is shown in Fig 3 for estimating stator winding temperature ), the calculation model includes a winding temperature 5characteristic model and a stator temperature characteristic model ( Fig 2, a thermal impedance model as “a winding temperature characteristic model”, col 2 lines 35-37, col 5 lines 22-28, col 6 lines 36-38 ), wherein the winding temperature characteristic model includes winding-related parameters in relation to temperature characteristics of the winding and the stator temperature characteristic model includes stator-related parameters in relation to temperature characteristics of the stator ( thermal model characterization used for online temperature estimation, see col 6 line 66 to col 7 line 18; e.g. Fig 4, thermal impedance models 514 calculates “the change in temperature”, col 8 line 65 to col 9 lines 3 ),

the processing device further acquires a falling transition of the temperature of the winding in a state in which a second voltage is applied in order to lower the temperature of the winding to a second temperature that is lower than the first temperature after the temperature of the winding converges on the first temperature (stator currents are input to low speed temperature estimation 176, col 1 lines 16-20, col 3 lines 58-66, col 9 lines 4-8. It is noted low temperature when low speed occurs); and 
the processing device calculates the stator-related parameters on the basis of the falling transition to decide the stator temperature characteristic model ( col 6 lines 61-65, col 9 lines 6-15 and 27-32 ),  
the processing device further calculates the winding-related parameters on the basis of the rising transition and the decided stator temperature characteristic model to decide the winding temperature characteristic model ( col 6 lines 19-39, col 7 line 62 to col 8 line 39, col 9 lines 19-25), and
the winding temperature characteristic model is decided based on the decided stator temperature characteristic model ( Fig 6 steps 618-632, col 10 lines 1-43).
Yeh does not explicitly teach wherein the winding temperature characteristic model is a model for calculating temperature characteristics of the winding when thermal influences of the stator are excluded from the motor.
Gao teaches the winding temperature characteristic model is a model for calculating temperature characteristics of the winding when thermal influences of the stator are excluded from the motor (Fig 9 shows decoupled hybrid thermal model between stator and rotor, see col 3 lines 8-9, the turning of R1 alone can yield a sufficiently accurate estimate of the stator winding temperature, see col 16 lines 39-60).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Yeh to calculate temperature characteristic stator winding are excluded from the motor as taught by Gao that would determine stator winding temperature without influence of the rotor, e.g. rotor is locked, there is no ventilation in the air gap or heat is transferred across the air gap (Gao, col 16 lines 51-60).
As per Claim 2, Yeh in view of Gao teaches t20he processing device according to claim 1, Yet further teaches the processing device acquires the rising transition and the falling transition on the basis of a resistance value of the winding (col 9 lines 4-37. As explained in claim 1 above, at a high speed causes high temperature because at high resistance and vice versa with a low speed reduces temperature because less resistance). 
As per Claim 3, Yeh in view of Gao teaches the processing device according to claim 2, Yeh further teaches wherein  
As per Claim 8, Yeh teaches a processing device that decides a calculation model (col 11 lines 24-28), wherein an electronic thermal of a motor includes the calculation model ( Fig 1, temperature estimation controller 170 as “a calculation model”, col 4 lines 13-14 ), the motor has a stator around which a winding is wound and a rotor ( abstract lines 1-3 ), the calculation model is configured to estimate a temperature of the winding ( Fig 1, temperature estimation controller 170 includes 174 which is shown in Fig 3 for estimating stator winding temperature ), and the calculation model includes a winding temperature characteristic model ( Fig 2, a thermal impedance model as “a winding temperature characteristic model”, col 2 lines 35-37, col 5 lines 22-28, col 6 lines 36-38 ), wherein the winding temperature characteristic model includes winding-related parameters in relation to temperature characteristics of the winding (thermal model characterization used for online temperature estimation, see col 6 line 66 to col 7 line 18; e.g. Fig 4, thermal impedance models 514 calculates “the change in temperature”, col 8 line 65 to col 9 lines 3), wherein
the processing device acquires rising transition at which the temperature of the winding converges on a first temperature in a state in which a first voltage is applied in order to raise the temperature of the winding to the first temperature (switching devices 
Yeh does not explicitly teach a known stator temperature characteristic model and the known stator temperature characteristic model includes stator-related parameters in relation to temperature characteristics of the stator, wherein the winding temperature characteristic model is a model for calculating temperature characteristics of the winding when thermal influences of the stator are excluded from the motor, and the known stator temperature characteristic model and decides the winding temperature characteristic model.
Gao teaches a known stator temperature characteristic model (Fig 1a, hybrid thermal model of NEMA design A, B, C, and D, col 1 lines 43-47) and the known stator temperature characteristic model includes stator-related parameters in relation to temperature characteristics of the stator and the known stator temperature characteristic model and decides the winding temperature characteristic model (col 2 lines 1-22, col 12 lines 31-37 and 65 to col 13 line 9), the winding temperature characteristic model is a model for calculating temperature characteristics of the winding when thermal influences of the stator are excluded from the motor (Fig 9 shows decoupled hybrid thermal model between stator and rotor, see col 3 lines 8-9, the 1 alone can yield a sufficiently accurate estimate of the stator winding temperature, see col 16 lines 39-60).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Yeh to calculate a known stator temperature characteristic model (such as a hybrid thermal model) and the winding are excluded from the motor (e.g. in Fig 9, a rotor is locked) as taught by Gao that would determine stator winding temperature without influence of the rotor, e.g. when the rotor is locked, there is no ventilation in the air gap or heat is transferred across the air gap (Gao, col 16 lines 51-60).
10.	Claims 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being obvious over Yeh in view of Gao and further Kazuhiro (JP 2009/ 033895A – of record).
As per Claim 4, Yeh in view of Gao teaches the processing device according to claim 3, Yeh further teaches acquires the rising transition and the falling 10transition on the basis of the resistance value of the winding calculated by the processing device (col 7 line 19 to col 8 line 3, col 9 lines 4-37).
Yeh in view of Gao does not explicitly teach wherein a voltage of a first cycle is applied in the application of the first voltage, and a -27-File: 86586usf voltage of a second cycle is applied in the application of the second voltage, and the processing device calculates the resistance value of the winding when the first voltage is applied on the basis of the frequency response acquired by the processing device in accordance with an output current of the motor when the application of the 5voltage of the first cycle is input, and calculates the resistance value of the winding when the second voltage is applied on the basis of the frequency response acquired by the processing device in accordance with 
Kazuhiro teaches a voltage of a first cycle is applied in the application of the first voltage, and a -27-File: 86586usf voltage of a second cycle is applied in the application of the second voltage ( e.g. AC power of 60Hz input to inverter to motor 6 “first voltage” and voltage applied after motor stops “second voltage”, see [0022], the motor moves forward “first cycle” and backward “second cycle”, see [0024] ), and 
the processing device calculates the resistance value of the winding when the first voltage is applied on the basis of the frequency response acquired by the processing device in accordance with an output current of the motor when the application of the 5voltage of the first cycle is input ( [0006]-[0007], [0022], [0024] ), and 
calculates the resistance value of the winding when the second voltage is applied on the basis of the frequency response acquired by the processing device in accordance with an output current of the motor when the application of the voltage of the second cycle is input ( see [0010], [0012], [0016] ), and 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Yeh and Gao to implement acquiring rising and falling temperature to decide the winding temperature characteristic model as taught by Kazuhiro that would calculate with high accuracy that is possible to effectively implement measures to prevent overheating of the motor winding (Kazuhiro, [0020]).
As per Claim 5, Yeh in view of Gao and Kazuhiro teaches the processing device according to claim 4, Gao further teaches an updates the stator temperature 
 Kazuhiro further teaches the processing device acquires the rising transition and the 15falling transition in a state in which the rotor does not rotate ( when the motor stops, see [0024]-[0026] ), decides the stator temperature characteristic model and the winding temperature characteristic model on the basis of the rising transition and the falling transition acquired in the state in which the rotor does not rotate ( see [0026]-[0028] ), and the processing device further  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Yeh and Gao to decide the stator characteristic when no rotating as taught by Kazuhiro that would 
As per Claim 9, Yeh in view of Gao teaches t25he processing device according to claim 1, Gao further teaches an updates the stator temperature characteristic model decided by the processing unit to a new stator temperature characteristic model on the basis of a convergence 30temperature of the winding in the acquired rising transition processing device and the estimated convergence temperature of the winding (updated through regression analysis and correct prediction of the stator winding temperature, col 18 lines 1-31, correction to the estimate of stator winding temperature from the thermal model, col 20 lines 39-47). 
Yeh in view of Gao does not teach wherein the processing device acquires the rising transition and the 15falling transition in a state in which the rotor does not rotate, decides the stator temperature characteristic model and the winding temperature characteristic model on the basis of the rising transition and the falling transition acquired in the state in which the rotor does not rotate, and the processing device further 
Kazuhiro teaches the processing device acquires the rising transition and the 15falling transition in a state in which the rotor does not rotate ( when the motor stops, see [0024]-[0026] ), decides the stator temperature characteristic model and the winding temperature characteristic model on the basis of the rising transition and the falling transition acquired in the state in which the rotor does not rotate ( see [0026]-[0028] ), and the processing device further  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Yeh and Gao to decide the stator characteristic when no rotating as taught by Kazuhiro that would facilitate calculating the winding temperature by calculating the increase/decrease in the temperature. This has the advantage that the winding temperature can be calculated even during operation of the motor (Kazuhiro, [0028]). 
As per Claim 10, Yeh in view of Gao teaches the processing device according to claim 2, Gao further teaches an updates the stator temperature characteristic model decided by the processing unit to a new stator temperature characteristic model on the basis of a convergence 30temperature of the winding in the acquired rising transition processing device and the estimated convergence temperature of the winding (updated through regression analysis and correct prediction of the stator winding temperature, col 18 lines 1-31, correction to the estimate of stator winding temperature from the thermal model, col 20 lines 39-47). 
Yeh in view of Gao does not teach wherein the processing device acquires the rising transition and the 15falling transition in a state in which the rotor does not rotate, decides the stator temperature characteristic model and the winding temperature characteristic model on the basis of the rising transition and the falling transition acquired in the state in which the rotor does not rotate, and the processing device further 
Kazuhiro further teaches the processing device acquires the rising transition and the 15falling transition in a state in which the rotor does not rotate ( when the motor stops,  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Yeh and Gao to decide the stator characteristic when no rotating as taught by Kazuhiro that would facilitate calculating the winding temperature by calculating the increase/decrease in the temperature. This has the advantage that the winding temperature can be calculated even during operation of the motor (Kazuhiro, [0028]). 
As per Claim 11, Yeh in view of Gao teaches the processing device according to claim 3, Gao further teaches an updates the stator temperature characteristic model decided by the processing unit to a new stator temperature characteristic model on the basis of a convergence 30temperature of the winding in the acquired rising transition 
Yeh in view of Gao does not teach wherein the processing device acquires the rising transition and the 15falling transition in a state in which the rotor does not rotate, decides the stator temperature characteristic model and the winding temperature characteristic model on the basis of the rising transition and the falling transition acquired in the state in which the rotor does not rotate, and the processing device further 
Kazuhiro further teaches the processing device acquires the rising transition and the 15falling transition in a state in which the rotor does not rotate ( when the motor stops, see [0024]-[0026] ), decides the stator temperature characteristic model and the winding temperature characteristic model on the basis of the rising transition and the falling transition acquired in the state in which the rotor does not rotate ( see [0026]-[0028] ), and the processing device further 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863